Citation Nr: 1129176	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for a headache disability, to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for hiccups and muscular twitching of the eyes, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include sleep apnea, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for multiple joint pain affecting the hands, fingers, wrists, knees and ankles, to include bilateral carpal tunnel syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to February 1992.  He received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from January 2005 and May 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the January 2005 decision, the RO denied the Veteran's petition to reopen a claim for service connection for headaches as new and material evidence had not been received and denied entitlement to service connection for hiccups and muscular twitching of the eyes, fatigue, and multiple joint pains.

In the May 2007 decision, the RO denied the Veteran's petition to reopen a claim for service connection for diabetes mellitus as new and material evidence had not been received.

In January 2010, the Board granted the Veteran's petition to reopen the claim for service connection for a headache disability and remanded the underlying claim as well as the other matters currently on appeal for further development.

The issues of entitlement to service connection for diabetes mellitus, hiccups and muscular twitching of the eyes, fatigue, and multiple joint pains are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied in an unappealed rating decision issued in January 2005, evidence received since that decision relates to elements of the claim that were previously found to be lacking and raises a reasonable possibility of granting the claim.

2.  The Veteran had headaches in service and there is post-service continuity of symptomatology demonstrating a nexus between current migraines and the in-service symptoms.


CONCLUSIONS OF LAW

1.  The RO's January 2005 rating decision that denied the claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  The evidence received since the January 2005 decision is not new and material and, therefore, insufficient to reopen the claim for service connection for hypertension. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a headache disability, namely migraine headaches, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a headache disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).
Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because service connection for a headache disability is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

New and Material Evidence

An RO decision becomes final if a notice of disagreement is not received within one year of the mailing of notice of the decision.  38 U.S.C.A. § 7105(b)-(c) (West 2002).

An RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Evidence is reasonably likely to substantiate the claim if, when read with all the evidence of record, it would trigger VA's duty to get an examination.  burden on VA in obtaining this missing information is minimal.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO denied entitlement to service connection for diabetes mellitus in a January 2005 rating decision.  Later that month the RO mailed notice of the decision to the Veteran.  He did not submit a notice of disagreement within one year, and the decision became final.

The 2005 denial was based in part on a finding that there was no objective medical evidence that service-connected hypertension caused diabetes mellitus.  At a February 2010, VA examination the examiner opined that hypertension aggravated the diabetes mellitus.  On its face, this evidence relates to an element of the claim previously found to be lacking and raises a reasonable possibility of substantiating the claim.  As such this evidence is new and material.  The claim is therefore reopened. 

Headaches

A February 2010 VA examination report indicates that the Veteran has been diagnosed as having migraine headaches.  Thus, a current headache disability has been demonstrated.

There is also evidence of in-service headaches and of a continuity of symptomatology linking those symptoms to the current migraine headaches.

Service treatment records reveal that the Veteran was treated for headaches in July and September 1988.  He was diagnosed as having a possible upper respiratory infection and bronchitis, respectively.

In his initial February 1992 claim (VA Form 21-526), the Veteran reported that he had begun to experience chronic headaches in service in January 1986.

A June 1994 VA examination report reveals that the Veteran reported that he had been treated for frontal headaches associated with chronic recurrent sinusitis.

In statements dated in February and March 1995 and October and November 1996, the Veteran and his wife reported that he had experienced daily severe headaches since shortly after his return from service in the Persian Gulf.  The headaches interfered with his ability to perform his job and he took medication for pain.

A January 1997 VA examination report indicates that the Veteran reported that he began to experience daily slow onset headaches approximately 6 to 8 months after returning from the Gulf War in April 1991.  A diagnosis of probable vascular headaches or migraine headaches was provided.

A March 1998 treatment record reflects that the Veteran reported headaches.

In October and November 2003 letters, the Veteran reported that he experienced headaches during the Gulf War and a few months after he returned from the war and that he had begun to experience constant headaches approximately 6 months following his discharge from service.  His ability to move his head was impaired due to headaches and he experienced periods of severe headaches several times a month, during which time he lost time from work.

In statements dated in January 2004 (VA Form 21-4138) and a January 2004 letter, the Veteran, his co-workers, and his wife stated that he had been excused early from work and missed work on numerous occasions during the previous 7 years due to worsening headaches.  Such headaches appeared to be caused by, among other things, watching computer generated images on television or computer monitors.  His wife reported that the headaches had been present ever since his return from the Gulf War.  They were treated with medication and rest.

A February 2004 VA examination report reveals that the Veteran reported that he experienced occipital headaches and a hot feeling in his head in service in 1988.  His headaches were possibly worse when his blood pressure was elevated and they were effectively treated with medication.  He had lost a significant amount of time from work during the previous 12 months due to headaches.  A mild occipital headache was present at the time of the examination.

A May 2004 VA examination report indicates that the Veteran reported that he had experienced headaches ever since his return from the Gulf War in 1993.  He had been evaluated and diagnosed as having migraines, which were treated with medication.  The headaches usually occurred on one side of the head or in the back of the neck, he was occasionally unable to get out of bed due to the pain, and he had lost time from work due to headaches.  Migraines occurred every 3 to 4 days and lasted a day and a half to 3 days each time.  A diagnosis of common migraine headaches was provided and the examiner noted that they were diagnosed in approximately 1993.

A January 2005 VA primary care treatment note indicates that the Veteran reported that he continued to experience chronic headaches, which were mainly located on the right side and back of his head.  The headaches disrupted his sleep and were treated with medication.

The February 2010 VA examination report reveals that the Veteran reported that he began to experience migraine headaches in 1993 and that they had occurred intermittently with remissions ever since that time.  The headaches had occurred 2 to 3 times each month during the previous 12 months, had caused him to lose time from work, and were treated with medication and by resting in a dark, quiet room.  Headache attacks were predominantly prostrating and generally lasted longer than 2 days at a time.  The Veteran was diagnosed as having migraine headaches.  The disability had significant effects on his occupation and severe effects on chores, exercise, and recreation.

The physician who conducted the January 1997 VA examination opined that he could not "really associate the Gulf War experience" with the Veteran's headaches.  He reasoned that the headaches appeared to be migraine headaches and that the Veteran was an otherwise healthy young male.  Migraines were not uncommon in his particular age group.

The February 2010 VA examination report includes an opinion that the Veteran's current headaches were not likely ("less likely as not") related to his headaches in service.  This opinion was based on the fact that the current headaches appeared to be migrainous in nature and that the in-service notation of a headache in November 1988 was related to an upper respiratory tract infection.

The January 1997 and February 2010 opinions are both entitled to little, if any, probative weight because they do not reflect consideration of the Veteran's reports of his symptoms and history in that they do not take into account his reports of a continuity of headaches since service.  

A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

In sum, there is evidence of a current headache disability, in-service headaches, and the clinical evidence and the Veteran's reports reflect that he has experienced headaches ever since service.  The Veteran is competent to report headaches as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although the Veteran has provided somewhat varying statements concerning the onset of his headaches, the evidence reflects that he reported headaches within 10 days following his discharge from service in February 1992.  There is no affirmative evidence to explicitly contradict his reports and they are otherwise generally consistent with the evidence of record.  The Board therefore finds that his reports are credible.  

As there is evidence of in-service headaches, a current headache disability, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed headache disability, migraine headaches, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened; and to this extent granted.

Entitlement to service connection for a headache disability, namely migraine headaches, is granted.


REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2010).  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms and include, but are not limited to, chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i), (ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of a medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Medical records, including the February 2010 VA examination report, reveal that the Veteran has been diagnosed as having diabetes mellitus.  Furthermore, he has reported on numerous occasions and there is clinical evidence that he began to experience hiccups, muscle twitching of the eyes, fatigue, and multiple joint pain shortly after he returned from service in the Gulf War and that such symptoms have persisted ever since that time.  He contends that his diabetes mellitus is related to obesity and service-connected hypertension and that his other reported symptoms were caused by exposure to various chemicals during the Gulf War and the ingestion of pills to protect against nerve agents such as anthrax.

The Veteran's DD 214 and service treatment and personnel records indicate that he served in the Southwest Asia Theater of operations during the Persian Gulf War from September 1990 to April 1991 and that he was treated for weight issues in service and was separated from service based on a failure to meet Army weight control standards.  Although there is clinical evidence that he received numerous vaccinations in service, service treatment records do not reflect the use of any pills to protect against nerve agents and efforts by the agency of original jurisdiction (AOJ) to substantiate the use of such pills have been unsuccessful.  

The February 2010 VA examination report includes opinions that the Veteran's diabetes mellitus was not likely related to service and was not proximately due to or the result of his service-connected hypertension.  These opinions were based on the fact that the disability was not diagnosed until 13 years after the Veteran was discharged from service and that hypertension did not cause diabetes mellitus.

However, the physician who conducted the February 2010 VA examination opined that the Veteran's diabetes was aggravated by his service-connected hypertension.  She reasoned that the vascular complications were accelerated in diabetics.

Furthermore, the examiner opined that she was unable to conclude whether the diabetes was due to obesity without resorting to mere speculation.  No further explanation or reasoning for this opinion was provided.

Although the examiner opined that the Veteran's diabetes was aggravated by his service-connected hypertension, the reasoning for this opinion (i.e. vascular complications were accelerated in diabetics) appears to support a conclusion that the hypertension was aggravated by the diabetes.  In light of this apparent contradiction, a new opinion is necessary.

The opinion that it would be speculation to conclude whether the Veteran's diabetes was due to obesity is also inadequate because it is unaccompanied by any further explanation or reasoning and constitutes "non-evidence" that weighs neither for nor against the claim.   See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

As for the claim for service connection for hiccups and muscle twitching of the eyes, the examiner who conducted the February 2010 VA examination opined that she was unable to state without resorting to mere speculation whether the hiccups and muscle twitching of the eyes were due to a specific disease entity.  She reasoned that such symptoms were not noted in multiple progress notes either in service or following service.  

The examiner also opined that she was unable to state without resorting to mere speculation whether the hiccups and muscle twitching of the eyes represented an objective indication of chronic disability resulted from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisystem illness.  This opinion was based on the fact that no muscle twitching of the eye was noted during the examination and that although hiccups were present; they were not noted in the Veteran's VA treatment records on a usual basis.

The opinions as to etiology of the hiccups and muscle twitching of the eyes are inadequate because the reasoning provided reflects that the examiner did not consider the Veteran's reports of his symptoms and history in formulating the opinions.  Although muscle twitches were not present during the examination, the Veteran's numerous reports of such symptoms were not considered and he is competent to report such observable symptoms.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, involuntary twitching of the left eye was observed during the May 2004 VA examination.

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in May 2003, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  

Also, the rationale provided for the opinion concerning the Veteran's hiccups reflects that the opinion was solely based on a lack of documentation of treatment for hiccups on a "usual basis" following service" and that the Veteran's reports of hiccups ever since service were not considered.  See Dalton, 21 Vet. App. at 23.

With regard to the claim for service connection for fatigue, a December 2004 VA examination report includes an opinion that the fatigue was likely ("at least as likely as not") the result of a confirmed diagnosis of obstructive sleep apnea.  No further explanation or reasoning was provided.

The examiner who conducted the September 2010 VA examination opined that the Veteran's sleep apnea was not likely related to service.  She reasoned that the disability was not diagnosed in service and that there were no documented complaints of the disability noted in the Veteran's service treatment records.

The examiner also opined that she was unable to conclude whether the fatigue was due to obesity without resorting to mere speculation.  No further explanation or reasoning for this opinion was provided.

The opinion as to the etiology of the Veteran's sleep apnea is inadequate because it was based entirely on the absence of documentation of the disability in his service treatment records and did not take into account his reports of fatigue since shortly after his discharge from service.  The opinion as to the relationship between his fatigue and obesity is also inadequate because it was unaccompanied by any explanation or reasoning.  See Id.; Jones, 23 Vet. App. at 382; Fagan 573 F.3d at 1282.

As for the claim for service connection for multiple joint pain, the February 2010 VA examination report reflects that the symptoms were not due to any specific diagnosed disease entity.  There were no opinions provided as to whether the symptoms represented an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness.  This was due to the fact that the examination and X-rays were normal and that there was no pathology to render a diagnosis.

VA treatment records, including a November 2006 VA group practice treatment note, indicate that the Veteran has been diagnosed as having bilateral carpal tunnel syndrome.  An opinion is needed as to whether the Veteran's wrist pains are related to carpal tunnel syndrome, and, if so, whether the disability is related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current diabetes mellitus.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus had its onset in service or in the year immediately following service or is otherwise the result of a disease or injury in service.  
The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected hypertension.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus was caused by obesity.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the obesity had its onset in service (including as an inability to control weight) or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for diabetes in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of any current disability manifested by hiccups and muscle twitching of the eyes.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hiccups and muscle twitching of the eyes are due to a specific disease entity or entities.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such disease entity had its onset in service or is otherwise related to a disease or injury in service, especially during the Veteran's service in the Persian Gulf.

If the Veteran's hiccups and muscle twitching of the eyes are not due to any specific disease entity, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner should comment on the significance, if any, of the Veteran's reports of hiccups and muscle twitching of the eyes in the years since his discharge from service and the objective finding of involuntary twitching of the left eye during the May 2004 VA examination.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for hiccups and muscle twitching of the eyes in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of hiccups and muscle twitching of the eyes in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current disability manifested by fatigue.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current fatigue is due to his diagnosed sleep apnea.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in service or is otherwise related to a disease or injury in service, especially during the Veteran's service in the Persian Gulf.

If the Veteran's fatigue is due to his diagnosed sleep apnea, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the sleep apnea was caused by obesity.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the obesity had its onset in service (including as an inability to control weight) or is otherwise the result of a disease or injury in service.

If the Veteran's fatigue is not due to any specific disease entity (including sleep apnea), the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner should comment on the significance, if any, of the Veteran's reports of fatigue in the years since his discharge from service and the December 2004 opinion that the fatigue was likely the result of obstructive sleep apnea.  

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for fatigue in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of fatigue in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of any current disability manifested by multiple joint pains affecting the hands, fingers, wrists, knees and ankles.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current multiple joint pains are due to a specific disease entity or entities.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such disease entity had its onset in service or is otherwise related to a disease or injury in service, especially during the Veteran's service in the Persian Gulf.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral wrist pains are due to his diagnosed bilateral carpal tunnel syndrome.  If so, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the carpal tunnel syndrome had its onset in service or is otherwise the result of a disease or injury in service, especially during the Veteran's service in the Persian Gulf.

If the Veteran's multiple joint pains are not due to any specific disease entity, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.
The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for multiple joint pains in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of multiple joint pains in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


